Case

SCS —“~ A A BW KO

‘oO

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

P:19-cv-03279-PSG-AS Document 28 Filed 08/19/19 Page 1of42 Page ID #:469

Humberto M. Guizar, Esq. TBR 125769); hguizar@ghclegal.com
Kent M. Henderson, Esq. (SBN 139530) hendolaw gmail.com
GUIZAR, HENDERSO S CARRAZCO, L.L.P.

3500 West Beverly Blyd., Montebello, CA 90640
Telephone: (323) 725-1 151

Facsimile: (323) 597-0101

Attorneys for Plaintiff,

LISA VARGAS

SUPERIOR COURT OF THE STATE OF CALIFORNIA

COUNTY OF LOS ANGELES
LISA VARGAS ge ) CASE NO.: 2:19-cv-03279-PSG-AS
)
Vv. ) FIRST AMENDED COMPLAINT
COUNTY CFLS ANG eee
ROJAS, and DOES 1 WATHAL 10, ) 1. Battery (Wrongful Death)
inclusive, 2. Negligence ( rongful Death)
) 3. Violation Of 52-1 if The
alifornia Civil Code
Defendants 4. Unreasonable Search and
Seizure—Excessive Force and
) Denial of Medical Care

 

og 2 U.S.C. § 1983);

ubstantive Due Process

(42 U.S.C. § 1983);

. Municipal Liability for
Unconstitutional ustom, Practice,

or Policy (42 U.S.C. § 1983);
DEMAND FOR JURY TRIAL

oO A

 

 

 
Case

wm BS wi bk

oOo CO —s

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

P:19-cv-03279-PSG-AS Document 28 Filed 08/19/19 Page 2of42 Page ID #:470

COMPLAINT FOR DAMAGES
1. Plaintiff LISA VARGAS individually in her Complaint against Defendants
COUNTY OF LOS ANGELES (hereinafter also sometimes referred to as,
“COUNTY” or “County” or “COLA”); NIKOLIS PEREZ, JONATHAN ROJAS,
and DOES 1 THROUGH 10, inclusive (collectively “Defendants”), allege as

follows:
INTRODUCTION
2. This action seeks compensatory and punitive damages from individual deputy |

sheriffs, from senior sheriff's department officials, and from the County of Los
Angeles for violations state law and fundamental rights under the United States
Constitution in connection with the brutal police shooting and killing of ANTHONY
VARGAS on August 12, 2018. Decedent ANTHONY VARGAS was shot dead by
Defendants, Los Angeles County Sheriff Deputies; NIKOLIS PEREZ, and
JONATHAN ROJAS on August 12, 2018.

3. Decedent ANTHONY VARGAS is but one of many recent victims of a
disturbing trend featuring unarmed citizens shot dead by sheriff deputies employed
by the County of Los Angeles. Rather than take measures to address the staggering
epidemic and wave of such shootings, such as holding the culprits accountable, local
authorities have fomented a culture pursuant to which individual deputies and their
supervisors look the other way when such shootings take place and when deputies
involved fabricate stories that purport to justify the shootings. There have been
numerous shootings per year every year by COUNTY OF LOS ANGELES Sheriff
Deputies who shoot and kill unarmed persons who have fired no shots, including
from 2007 through the date of the shooting of Decedent ANTHONY VARGAS.
From at least 2008 through the date of the shooting of Decedent ANTHONY
VARGAS, Defendant COUNTY OF LOS ANGELES has maintained a custom,
policy and practice in which its Deputies are permitted to shoot persons who are

2
PLAINTIFFS’ FIRST AMENDED COMPLAINT FOR DAMAGES

 

 
Case

Co “I HK wv Bf

\O

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

P:19-cv-03279-PSG-AS Document 28 Filed 08/19/19 Page 3of42 Page ID #:471

visibly unarmed and who have fired no shots and in which the COUNTY OF LOS
ANGELES Sheriff Deputies are not fired or disciplined for such unjustified
shootings, thereby condoning this practice of over and over, time and again shooting
unarmed civilians. This policy of shooting unarmed civilians was a moving force in
the shooting of Decedent ANTHONY VARGAS on August 12, 2018.
4, The policies and customs behind shootings of unarmed civilians such as
ANTHONY VARGAS are fundamentally unconstitutional and constitute a menace
of major proportions to the public. Accordingly, insofar as Plaintiff herein seeks by
means of this action to hold accountable those responsible for the killing of
ANTHONY VARGAS and to challenge the County’s unconstitutional policies and
practices, this civil rights action is firmly in the public interest.

PARTIES
5. At all relevant times, ANTHONY VARGAS (hereinafter, sometimes referred
to herein as “Decedent”) was an individual residing in the County of Los Angeles,
California.
6. Plaintiff LISA VARGAS is an individual residing in the COUNTY OF LOS
ANGELES and is the mother of Decedent. Plaintiff LISA VARGAS sues in her
individual capacity as the mother of the Decedent, and in a representative capacity as
a successor-in-interest to Decedent and THE ESTATE OF ANTHONY VARGAS
pursuant to California C.C.P. Section 377.32. Plaintiff LISA VARGAS is an “heir
at law” (C.C.P. Section 373.60, wrongful death) and a “successor-in-interest” (C.C.P.
Section 377.30, survival) to Decedent ANTHONY VARGAS. Plaintiff LISA
VARGAS seeks both wrongful death and survival damages under federal and state
law. Furthermore, Plaintiff LISA VARGAS seeks all damages available under
federal and state law including under C.C.P. Section 373.60 (wrongful death); C.C.P.
Section 373.30 (survival) and under federal law for wrongful death and survival. The
damages sought by Plaintiff LISA VARGAS for the death of her son, ANTHONY
VARGAS, include for loss of Decedent’s love, companionship, comfort, care,

3

 

PLAINTIFFS’ FIRST AMENDED COMPLAINT FOR DAMAGES

 

 

 
Case

oO “HN A OR

oO

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

2:19-cv-03279-PSG-AS Document 28 Filed 08/19/19 Page 4of42 Page ID #:472

assistance, protection, affection, society, moral support; loss of financial support and
earning capacity; loss of gifts and benefits; funeral and burial expenses; loss of
relationship with Decedent, including loss of society and companionship and the
mental, physical and emotional pain and suffering of Decedent and all other damages
allowed under federal and state law. Plaintiff the ESTATE OF ANTHONY
VARGAS appears through its successor-in-interest, the Plaintiff LISA VARGAS.

7. Defendant COUNTY OF LOS ANGELES (hereinafter, referred to as
“COLA”) is a public entity whose deputies operate under color of law or authority,
in their individual and representative capacities and in the course and scope of their
employment with the capacity to sue and be sued. Defendant COLA is responsible
for the actions, omissions, policies, procedures, practices and customs of its various
agents and agencies. At all times relevant to the facts alleged herein, Defendant
COLA was responsible for assuring that the actions, omissions, policies, procedures,
practices, and customs of its employees complied with the laws and the Constitutions
of the United States and the State of California. Defendant COLA employs persons
including through Departments that include the LOS ANGELES COUNTY |
SHERIFF’S DEPARTMENT (hereinafter, sometimes referred to as “LASD”).

8. Defendants Deputy NIKOLIS PEREZ, (hereinafter also referred to as
“PEREZ”) and Deputy JONATHAN ROJAS, (hereinafter also referred to as
“ROJAS”) (hereinafter also referred to as are LASD sheriff deputies working for
COLA and LASD. On August 12, 2018, Defendants PEREZ, and ROJAS, in their
individual capacities, acting under color of law and in the course and scope of their
employment with COLA shot and killed Decedent.

9. At all relevant times, defendants PEREZ, ROJAS, and Does 1 Through 10
were employees of the LASD. At all times relevant herein, defendant NIKOLIS
PEREZ, JONATHAN ROJAS and each of the defendants Does 1 Through 10 were
an employee and/or agent of defendant COUNTY and each of these individual
defendants acted under color of law, to wit, under the color of the statutes, ordinances,

4

 

PLAINTIFFS’ FIRST AMENDED COMPLAINT FOR DAMAGES

 

 
Case 4

 

:19-cv-03279-PSG-AS Document 28 Filed 08/19/19 Page5of42 Page ID #:473

regulations, policies, customs, and usages of Defendant COLA and the LASD, as
well as under the color of the statutes and regulations of the State of California.

10. Atall relevant times, defendants PEREZ, ROJAS, and each of the Defendant’s
Does | Through 10 was acting within his or her capacity as an employee, agent,
representative and/or servant of COLA.

11. Defendants PEREZ, ROJAS, and Does 1 Through 10 are sued in their
individual capacities for damages only.

12. On information and belief, at all relevant times, Defendants PEREZ, ROJAS
and Does 1 Through 10, inclusive, were residents of County of Los Angeles,
California. Defendants PEREZ, and ROJAS, are sued herein in their individual
and/or representative capacity and/or in their capacity as employees and agents of
Defendant COLA,

13.  Atall relevant times, PEREZ, ROJAS, and Does 1 Through 10, inclusive, were
duly authorized employees and agents of COLA, who were acting under color of law
within the course and scope of their individual and/or representative capacities and
respective duties as deputies and law enforcement agents and with the complete
authority and ratification of their principal, Defendant COLA.

14. At all relevant times, Defendants PEREZ, ROJAS, and Does 1 Through 10,
inclusive, were duly appointed officers and/or employees or agents of COLA, subject
to oversight and supervision by COLA’s elected and non-elected officials.

15. In doing the acts and failing and omitting to act as hereinafter described,
defendants PEREZ, ROJAS, and Does 1 Through 10 were acting on the implied and
actual permission and consent of COLA.

16. The true names of defendants Does 1 Through 10, inclusive, are unknown to
Plaintiffs, who therefore sues these defendants by such fictitious names. Plaintiffs
will seek leave to amend this complaint to show the true names and capacities of

these defendants when. they have been ascertained, Each of the fictitious named

5
PLAINTIFFS’ FIRST AMENDED COMPLAINT FOR DAMAGES

 

 

 
Case

So “SH th ek WY WY

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

P:19-cv-03279-PSG-AS Document 28 Filed 08/19/19 Page 6of42 Page ID #:474

defendants is responsible in some manner for the conduct and liabilities alleged
herein.
17. Each of the Defendants caused and is responsible for the unlawful conduct and
resulting, by, inter alia, personally participating in the conduct, or acting jointly and
in concert with others who did so; by authorizing, acquiescing or failing to take action
to prevent the unlawful conduct; by promulgating policies and procedures pursuant
to which the unlawful conduct occurred; by failing and refusing, with deliberate
indifference to Plaintiffs and Decedent’s rights, to initiate and maintain adequate
supervision and/or training; and, by ratifying the unlawful conduct that occurred by
agents and peace officers under their direction and control. Whenever and wherever
reference is made in this Complaint to any act by a Defendant, such allegation and
reference shall also be deemed to mean the acts and failures to act of each Defendant
individually, joint, and severally. They are sued in their individual and official
capacities and in some manner are responsible for the acts and omissions alleged
herein, Plaintiffs will ask leave of this Court to amend this Complaint to allege such
name and responsibility when that information is ascertained. Each of Defendants is
the agent of the other and the actions of each of the Defendants were ratified by the
other Defendants.

| JURISDICTION AND VENUE
18. This action is properly filed in the Los Angeles Superior Court, Central
District, as it is a wrongful death case and seeks remedies under state law for the
personal injuries suffered by the Decedent, ANTHONY VARGAS, as well as his
mother, plaintiff LISA VARGAS. Furthermore, this civil action is brought by
plaintiff LISA VARGAS for the redress of alleged depravations of constitutional
rights as protected by 42 USC. 8§ 1983, 1985, 1986, 1988, the Fourth and
Fourteenth Amendment of the United States Constitution, and the California
Constitution, Jurisdiction is founded on 28 U.S.C. §§ 1331, 1343, and 1367.

6
PLAINTIFFS’ FIRST AMENDED COMPLAINT FOR DAMAGES

 

 
Case

P:19-cv-03279-PSG-AS Document 28 Filed 08/19/19 Page 7 of42 Page ID #:475

 

 

19, Venue is proper in this Court because defendants reside in, and in all incidents,
events, and occurrences giving rise to this action occurred in, the County of Los
Angeles, California. Each Plaintiff herein timely and properly filed tort claims
pursuant to Cal. Gov. Code § 910 et seq., and this action is timely filed within all
applicable statutes of limitations.
fi
Hil

FACTS COMMON TO ALL CLAIMS FOR RELIEF
20. Plaintiff repeats and re-alleges each allegation in paragraphs 1 through 19 of
this Complaint with same force and effect as if fully set forth herein.
21. Decedent was born on July 27, 1997, and he was 21 years old at the time of
his death.
22. On the evening of August 12, 2018, Decedent, ANTHONY VARGAS was
walking in the Maravilla community located in East Los Angeles, California
intending to go home. Defendants PEREZ, ROJAS, and Does 1 Through 10 observed
Decedent and they attempted to question him. Decedent panicked as he fled on foot.
Defendants PEREZ, ROJAS, and Does 1 Through 10 shot Decedent multiple times
and killed him.
23. Without issuing any warning that shots were going to be fired, and in violation
of COLA policy, Defendants PEREZ, and ROJAS, fired their firearms at Decedent.
24 Decedent sustained injuries, pain, and suffering, and death when he was shot
dead by Defendants PEREZ, and ROJAS, who were acting under color of law, in
their individual and official capacities and as employees of COLA/LASD. The
Decedent was unarmed and at the time of the shooting posed no imminent threat of
death or serious bodily injury to any person and the force that was used by Defendants
NIKOLIS PEREZ, JONATHAN ROJAS was unreasonable, excessive deadly force.
25. Upon information and belief, at the time he was shot, Decedent was not in
possession of a weapon. Moreover, Decedent was leaving the scene of the incident.

7
PLAINTIFFS’ FIRST AMENDED COMPLAINT FOR DAMAGES

 

 
Case

 

P?19-cv-03279-PSG-AS Document 28 Filed 08/19/19 Page 8of42 Page ID #:476

There was no crime in progress. Decedent posed no imminent threat of death or
serious bodily injury to Defendant NIKOLIS PEREZ, JONATHAN ROJAS, or any
other sheriff deputy or person.

26. Defendants PEREZ and ROJAS did not warn Decedent that they were about
to shoot hm.

27. Upon information and belief, after being shot, Decedent collapsed was
immobile and bleeding profusely and in obvious critical need of immediate
emergency care and treatment. Instead of immediately providing or facilitating
emergency care and treatment, Decedent’s need for immediate medical care was
ignored. Defendant’s NIKOLIS PEREZ, JONATHAN ROJAS and DOES 1
THROUGH 10, inclusive did not timely summon medical care or permit medical
personnel to treat Decedent. The delay of medical care to Decedent caused Decedent
extreme physical and emotional pain and suffering and was a contributing cause of
Decedent’s death,

28. Within six months of the Incident, Plaintiffs timely and appropriately
presented and filed Government Claims with the Defendant COLA in this action.
The Government Claims were rejected and the filing of this action, as to the State
Claims for Relief, within six months of the rejection, are timely filed. Additionally,
the Federal Claims for Relief are also timely filed within two years of the Incident.

FIRST CLAIM FOR RELIEF
FOR BATTERY CAUSING WRONGFUL DEATH)
(Cal. Govt. Code §820 And California Common Law);
(BY PLAINTIFF LISA VARGAS AND THE ESTATE OF ANTHONY
VARGAS, AGAINST DEFENDANTS NIKOLIS PEREZ,
JONATHAN ROJAS)

29, Plaintiff repeats and re-alleges each allegation in paragraphs 1 through 58 of
this Complaint with the same force and effect as if fully set forth herein.

30. Defendants PEREZ, ROJAS, while working as a deputy sheriff for COLA, and

acting within the course and scope of their duties, intentionally shot Decedent. As a

8
PLAINTIFES’ FIRST AMENDED COMPLAINT FOR DAMAGES

 

 

 
Case

Oo feo ws SA

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

P:19-cv-03279-PSG-AS Document 28 Filed 08/19/19 Page 9of42 Page ID #:477

result of these actions, Decedent suffered severe pain and suffering and ultimately
died from his injuries and lost earning capacity. Defendant PEREZ, ROJAS, had no
legal justification for using force against Decedent and the use of force was excessive
and unreasonable.

31. As adirect and proximate result of the actions of Defendants, Plaintiff LISA
VARGAS suffered the loss of her Father, Decedent ANTHONY VARGAS,
including damages for the loss of Decedent’s life-long love, companionship, comfort,
care, assistance, protection, affection, society, moral support; loss of financial
support, sustenance and earning capacity; loss of gifts and benefits; funeral and burial
expenses; loss of the reasonable value of household services; loss of relationship with
Decedent, including loss of society and companionship and all other damages
allowed under state law.

32. COLA is vicariously liable for the wrongful acts of Defendants PEREZ and
ROJAS pursuant to section 815.2(a) of the California Government Code, which
provides that a public entity is liable for the injuries caused by its employees within
the scope of the employment if the employee’s acts would subject him or her to
liability.

33, The conduct of Defendants PEREZ and ROJAS was malicious, wanton,
oppressive, and accomplished with a conscious disregard for the rights of Plaintiff
LISA VARGAS and Decedent, entitling Plaintiff LISA VARGAS in each case
individually and as a successor-in-interest to Decedent, to an award of exemplary and
punitive damages as to Defendants PEREZ, and ROJAS.

SECOND CLAIM FOR RELIEF

(BY PLAINTIFF LISA VARGAS AND THE ESTATE OF ANTHONY
VARGAS, FOR NEGLIGENCE, (WRONGFUL DEATH) (BY PLAINTIFF
LISA VARGAS AGAINST DEFENDANTS NIKOLIS PEREZ, JONATHAN
ROJAS and DOES 1 THROUGH 10)

34, Plaintiff repeats and reallege each allegation in paragraphs | through 33 of this

Complaint with the same force and effect as if fully set forth herein.

9
PLAINTIFFS’ FIRST AMENDED COMPLAINT FOR DAMAGES

 

 
Case 2

oO 3c —~1 SN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

19-cv-03279-PSG-AS Document 28 Filed 08/19/19 Page 10o0f42 Page ID #:478

35,
PEREZ, ROJAS, and Does | Through 10, were negligent and reckless, including

but not limited to:

36.
other undiscovered negligent conduct, Decedent was caused to suffer severe pain and
suffering and ultimately died and lost earning capacity. Also, as a direct and
proximate result of Defendants’ conduct as alleged above, Plaintiffs suffered extreme
and severe mental anguish and pain and have been injured in mind and body.
Plaintiffs also have been deprived of the life-long love, companionship, comfort,

support, society, care and sustenance of Decedent, and will continue to be so deprived

 

The actions and inactions of Defendants, including the actions of Defendants

(a) the failure to properly and adequately assess the need to detain, arrest, and
use force or deadly force against Decedent ANTHONY VARGAS;

(b) the negligent tactics and handling of the situation with Decedent
ANTHONY VARGAS, including pre-shooting negligence;

(c) the negligent detention, arrest, and use of force, including deadly force,
against Decedent ANTHONY VARGAS;

(d) the failure to provide prompt medical care to Decedent ANTHONY
VARGAS;

(e) the failure to properly train and supervise employees, both professional and
non-professional, including Defendants PEREZ, ROJAS, and Does 1 Through
10, including, but not limited to the failure to train to follow the COUNTY OF
LOS ANGELES Sheriff Department Manual of Policies and Procedures;

(f) the failure to ensure that adequate numbers of employees with appropriate
education and training were available to meet the needs of and protect the
rights of Decedent ANTHONY VARGAS;

(g) the violation of Defendant COUNTY OF LOS ANGELES Sheriff
Department Manual of Policies and Procedures regarding use of force, and
violation of other portions of the Manual and tactics;

As a direct and proximate result of Defendants' conduct as alleged above, and

10
PLAINTIFFS’ FIRST AMENDED COMPLAINT FOR DAMAGES

 

 
Case q

Oo ~~ A wn Bf

\o

10
1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

:19-cv-03279-PSG-AS Document 28 Filed 08/19/19 Page 11 of 42 Page ID #:479

for the remainder of their natural lives. Plaintiffs also are claiming funeral and burial
expenses and a loss of financial support.
37. The COUNTY is vicariously liable for the wrongful acts of Defendants
PEREZ, ROJAS, and Does 1 Through 10 pursuant to section 815.2(a) of the
California Government Code, which provides that a public entity is liable for the
injuries caused by its employees within the scope of the employment if the
employee's act would subject him or her to liability.
38. The conduct of Defendants PEREZ, ROJAS, and Does | Through 10 was
malicious, wanton, oppressive, and accomplished with a conscious disregard for the
rights of Plaintiffs and Decedent, entitling Plaintiff, individually and as successor-in-
interest to Decedent, to an award of exemplary and punitive damages as to individual
Defendants NIKOLIS PEREZ, JONATHAN ROJAS and DOES 2-10.
39, Plaintiffs LISA VARGAS brings her claim in each case, individually as an
heir at law of Decedent in wrongful death and as successor-in-interest to the
Decedent and to The Estate of ANTHONY VARGAS, and in each case, seek both
survival and wrongful death damages for the violation of Decedent's rights.
THIRD CLAIM FOR RELIEF
BY PLAINTIFF LISA VARGAS AND THE ESTATE OF ANTHONY
VARGAS, FOR VIOLATION OF THE SECTION 52.1 OF THE
CALIFORNIA CIVIL CODE - AGAINST DEFENDANTS NIKOLIS PEREZ,
JONATHAN ROJAS and DOES 1 THROUGH 10)
40, Plaintiff repeats and reallege each allegation in paragraphs 1 through 39 of this
Complaint with the same force and effect as if fully set forth herein.
41. This action is brought pursuant to section 52.1 of the California Civil Code.
The present action is also brought pursuant to section 820 and 815.2 of the
Government Code. Pursuant to section 820 of the California Government Code, as

a public employee, Defendants PEREZ, ROJAS, and Does 1 Through 10 are liable

11
PLAINTIFFS’ FIRST AMENDED COMPLAINT FOR DAMAGES

 

 
Case 4:19-cv-03279-PSG-AS Document 28 Filed 08/19/19 Page 12 o0f42 Page ID #:480

 

for injuries caused by their acts or omissions to the same extent as a private person.
At all times mentioned herein, Defendants PEREZ, ROJAS, and Does 1 Through 10
were acting within the course and scope of their employment and/or agency with
defendant COUNTY OF LOS ANGELES. As such defendant COUNTY OF LOS
ANGELES is liable in respondent superior for the injuries caused by the acts and
omissions of Defendants PEREZ, ROJAS, and Does 1 Through 10 pursuant to
section 815.2 of the California Government Code.

42. Plaintiff's Decedent, ANTHONY VARGAS was subjected to excessive force
by Defendants PEREZ, ROJAS, and Does 1 Through 10 in the form of gunshots fired
by said defendants which struck ANTHONY VARGAS and caused him serious
personal injuries from which he eventually died. The shooting was unreasonable and
unwarranted as the circumstances under which the shooting occurred did not require
the use of any force whatsoever. As an unreasonable use of force, the shooting
constituted a violation of ANTHONY VARGAS’s constitutional rights against
unreasonable searches and seizures protected by the Constitution of the State of
California.

43. All of the above acts and omissions of Defendants PEREZ, ROJAS, and Does
1 Through 10 were willful, wanton, malicious and oppressive thereby justifying the
awarding of exemplary and punitive damages as to said defendant.

44, As aproximate result of the acts of Defendants PEREZ, ROJAS, and Does 1
Through 10, ANTHONY VARGAS’s suffered multiple gunshot wounds which
caused him severe injuries from which he eventually died.

45. The above acts of defendants violated ANTHONY VARGAS’s civil rights as
protected by section 52.1 of the Civil Code. As such, Plaintiff LISA VARGAS is
entitled to compensatory damages according to proof, including those permitted by

Section 52 of the Civil Code, punitive and exemplary damages, the costs of suit

12
PLAINTIFES’ FIRST AMENDED COMPLAINT FOR DAMAGES

 

 

 
Case 2

 

19-cv-03279-PSG-AS Document 28 Filed 08/19/19 Page 13 0f42 Page ID #:481

incurred in this action, reasonable attorney's fees as permitted by the Civil Code

section 51.7 and 52, and any other additional relief that the court deems proper.

FOURTH CLAIM FOR RELIEF
FOR UNREASONABLE SEARCH AND SEIZURE— UNREASONABLE
AND/OR EXCESSIVE FORCEAND DENIAL OF MEDICAL CARE (42
U.S.C. § 1983); (By Plaintiff LISA VARGAS individually, and as successor in

interest to DECEDENT ANTHONY VARGAS, by and Through her Guardian

Ad Litem, ESMERALDA ESTEBAN; and THE ESTATE OF ANTHONY

VARGAS, Against Defendants NIKOLIS PEREZ,
JONATHAN ROJAS and DOES 1 THROUGH 10, inclusive)

46. Plaintiffs repeat and re-allege each allegation in paragraphs 1 through 45 of
this Complaint with the same force and effect as if fully set forth herein,
47, The unjustified shooting of Decedent by Defendants PEREZ, ROJAS, and
other unknown DOE defendants deprived Decedent of his right to be secure in his
person against unreasonable searches and seizures as guaranteed to Decedent under
the Fourth Amendment to the United States Constitution and applied to state actors
by the Fourteenth Amendment. On August 12, 2018, Defendants PEREZ, ROJAS,
and Does 1-10, acting in their individual and/or representative capacities, in the
course and scope of their employment with Defendant COLA, acting under color of
law, used unreasonable and excessive deadly force and violated the Constitutional
Rights of when they shot and killed Decedent. Decedent did not represent an
imminent threat of death or serious bodily injury and the deadly force used by
Defendants PEREZ, ROJAS, and Does 1-10, was objectively unreasonable force that
proximately caused the death of Decedent in violation of 42 U.S.C. Section 1983.
48. By virtue of their misconduct, defendants PEREZ, ROJAS, and Does 1

Through 10, inclusive are liable for Decedent’s injuries, either because these

13
PLAINTIFFS’ FIRST AMENDED COMPLAINT FOR DAMAGES

 

 

 
Case 7

So ~~) KH A

\o

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

:19-cv-03279-PSG-AS Document 28 Filed 08/19/19 Page 14 of 42 Page ID #:482

defendants were integral participants in the use of excessive force, or because they
failed to intervene to prevent these violations.

49. Defendants PEREZ, ROJAS, and Does 1 Through 10, inclusive knew that
failure to provide timely medical treatment to Decedent could result in further
significant injury or the unnecessary and wanton infliction of pain, but nevertheless
disregarded his serious medical needs, causing him great bodily harm, physical and
emotional] pain and suffering, and death.

50. This use of deadly force was excessive and objectively unreasonable under the
circumstances. Defendants’ actions thus deprived Decedent of his right to be free
from unreasonable searches and seizures under the Fourth Amendment and applied
to state actors by the Fourteenth Amendment.

51. As a direct and proximate result of the actions of Defendants, Plaintiff LISA
VARGAS suffered the loss of her loving son, Decedent ANTHONY VARGAS,
including damages for the loss of Decedent’s life-long love, companionship, comfort,
care, assistance, protection, affection, society, moral support; loss of financial
support, sustenance and earning capacity; loss of gifts and benefits; funeral and burial
expenses; loss of the reasonable value of household services; loss of relationship with
Decedent, including loss of society and companionship and the mental, physical and
emotional pain and suffering of Decedent and all other damages allowed under
federal and state law. Plaintiff LISA VARGAS by this action, further claims all of
Plaintiffs’ attorneys’ fees and costs incurred and to be incurred in Plaintiffpresenting,
maintaining and prosecuting this action under 42 U.S.C. Section 1988.

52. Theconduct of Defendants PEREZ, ROJAS, and Does 1 Through 10, inclusive
was willful, wanton, malicious, and done with reckless disregard for the rights and
safety of Decedent and therefore warrants the imposition of exemplary and punitive
damages as to Defendants PEREZ, ROJAS, and DOES 1 THROUGH 10, inclusive.
iff

14
PLAINTIFFS’ FIRST AMENDED COMPLAINT FOR DAMAGES

 

 
Case 7

:19-cv-03279-PSG-AS Document 28 Filed 08/19/19 Page 15 of 42 Page ID #:483

FIFTH CLAIM FOR RELIEF
FOR VIOLATION OF SUBSTANTIVE DUE PROCESS (42 U.S.C. § 1983);
(By Plaintiff LISA VARGAS Against Defendants NIKOLIS PEREZ,
JONATHAN ROJAS, and DOES 1 THROUGH 10, inclusive)
53. Plaintiffs repeat and re-allege each allegation in paragraphs 1 through 52 of
this Complaint with the same force and effect as if fully set forth herein.
54. Plaintiff LISA VARGAS, as the parent of Decedent ANTHONY VARGAS,
had a cognizable interest under the Due Process Clause of the Fourteenth Amendment
of the United States Constitution to be free from state actions that deprive them life,
liberty, or property in such a manner as to be deliberately indifferent to the
constitutional rights of the Decedent, including but not limited to unwarranted state
interference in Plaintiff's familial relationship with their son, Decedent ANTHONY
VARGAS. |
55. Decedent ANTHONY VARGAS had a cognizable interest under the Due
Process Clause of the Fourteenth Amendment of the United States Constitution to be
free from state actions that would deprive him of life, liberty, or property in such a
manner as to be deliberately indifferent to the constitutional rights of the Decedent.
56. The aforementioned actions of Defendants PEREZ, ROJAS, and Does 1
Through 10, along with other undiscovered conduct, were deliberately indifferent to
the constitutional rights of the Decedent and Plaintiff LISA VARGAS, in that said.
Defendants had time to deliberate and then used deadly force that shocks the
conscience in violation of the constitutional rights of Decedent and Plaintiff LISA
VARGAS, and with purpose to harm unrelated to any legitimate law enforcement
objective in violation of 42 U.S.C. Section 1983.
if

15

 

PLAINTIFFS’ FIRST AMENDED COMPLAINT FOR DAMAGES

 

 

 
Case 4

0 Oo YD DA wn Bb WwW BH &

Ne Bw Bw BOO ND OWRD ORDO ONO meet
eo “s DB A FF WY BB FEF CS Oo OO SH AR BR Hl US

 

:19-cv-03279-PSG-AS Document 28 Filed 08/19/19 Page 16 of 42 Page ID #:484

57. Defendants PEREZ, ROJAS, and Does 1 Through 10 thus violated the
substantive due process rights of Plaintiffs LISA VARGAS to be free from
unwarranted interference with their familial relationship with Decedent.
58. As a direct and proximate cause of the acts of Defendants PEREZ, ROJAS,
and Does 1 Through 10, Plaintiffs have been deprived of the life-long love,
companionship, support, society, care, and sustenance of Decedent, and will continue
to be so deprived for the remainder of their natural lives.
59. Plaintiffs ANTHONY VARGAS Sr., and MARIA REZA bring this claim in
each case individually, and in each case, seek death damages for the violation of their
constitutional rights to a familial relationship with Decedent. Plaintiffs ANTHONY
VARGAS Sr., and MARIA REZA by this action further claim all of Plaintiffs’
attorneys’ fees and costs incurred and to be incurred in Plaintiffs presenting,
maintaining and prosecuting this action under 42 U.S.C. Section 1988.
60. The conduct of PEREZ, ROJAS, and Does | Through 10 was willful, wanton,
malicious, and done with reckless disregard for the rights and safety of Decedent and
Plaintiffs and therefore warrants the imposition of exemplary and punitive damages
as to Defendants PEREZ, ROJAS, and Does 1 Through 10.
STXTH CLAIM FOR RELIEF
FOR MUNICIPAL LIABILITY FOR UNCONSTITUTIONAL
CUSTOM OR POLICY (42 U.S.C. § 1983);
(By Plaintiff LISA VARGAS Against COUNTY OF LOS ANGELES
and DOES 1 THROUGH 10)
61. Plaintiffs repeat and re-allege each allegation in paragraphs 1 through 60 of
this Complaint with the same force and effect as if fully set forth herein.
62, On information and belief, Defendants PEREZ, ROJAS, unjustified shooting
of Decedent was found to be within COLA/LASD policy.

16
PLAINTIFFS’ FIRST AMENDED COMPLAINT FOR DAMAGES

 

 
Case 4:19-cv-03279-PSG-AS Document 28 Filed 08/19/19 Page 17of42 Page ID #:485

 

63. On information and belief, Defendants PEREZ, ROJAS, unjustified shooting
of Decedent was ratified by COLA/LASD supervisorial officers,

64. On information and belief, Defendants PEREZ, ROJAS, were not disciplined
for the unjustified shooting of DECEDENT.

65. On and for some time prior to August 12, 2018 (and continuing to the present
date) at the East Los Angeles Precinct of the Los Angeles County Sheriff's
Department, there is a group of deputies who have been acting as “gang members”,
as defined by Penal Code Section 186.22. These deputies have identified themselves
as the “bandidos”. These are Latino deputies who wear tattoos of a skeleton with a
sombrero, bandolier and pistol. The Bandidos from the Sheriff’s department use gang
tactics of fear and intimidation during work hours to silence deputies from reporting
deputy acts of misconduct, including the use of excessive force. The command staff
is aware of this behavior and has failed to take reasonable steps to stop this egregious
behavior. By failing to stop these deputies from being involved in this gang culture |
the ELA precinct has fostered a custom and practice that encourages deputies to
engage in unconstitutional conduct such as using excessive force on civilians. This
gang culture has created a custom and practice within the precinct that encourages
deputies to not report and account for the use of force on civilians with candor and
honesty. This Sheriff gang culture was a moving force behind the use of excessive
force on the decedent, Anthony Vargas, by defendants PEREZ, and ROJAS because
said defendants knew they could use excessive force on Anthony Vargas with
impunity, and they also knew they could also use excessive deadly force on civilians
without any accountability to anyone, including their supervisors.

66. On and for some time prior to August 12, 2018 (and continuing to the present
date), Defendants COLA and DOES 1-10, acting with gross negligence and with
reckless and deliberate indifference to the rights and liberties of the public in general,

and of Plaintiffs and DECEDENT, and of persons in their class, situation and

17
PLAINTIFFS’ FIRST AMENDED COMPLAINT FOR DAMAGES

 

 
Case 7

 

:19-cv-03279-PSG-AS Document 28 Filed 08/19/19 Page 18 of 42 Page ID #:486

comparable position in particular, knowingly maintained, enforced and applied an

official recognized custom, policy, and practice of:

(a) Employing and retaining as deputy sheriffs and other personnel, including
Defendants PEREZ, ROJAS, whom Defendants COUNTY and Does 1-10 at
all times material herein knew or reasonably should have known had
dangerous propensities for abusing their authority and for mistreating citizens
by acting as gang members and failing to follow written LASD policies,
including the use of excessive force;

(b) Of inadequately supervising, training, controlling, assigning, and
disciplining COL Sheriff deputies and other personnel, including Defendants
PEREZ, ROJAS, whom Defendants COLA and Does 1-10 knew or in the
exercise of reasonable care should have known had the propensities and
character traits, including the propensity for violence and the use of excessive
force;

(c) By maintaining grossly inadequate procedures for reporting, supervising,
investigating, reviewing, disciplining and controlling the intentional
misconduct by Defendants PEREZ and ROJAS, who are Sheriff Deputies
and/or agents of COLA.

(d) By failing to discipline COLA Deputies' and/or agents' conduct, including
but not limited to, unlawful detention and excessive force;

(e) By ratifying the intentional misconduct of PEREZ, ROJAS, and other
COLA Deputies and/ or agents, who are COLA Deputies and/or agents of
COUNTY;

(f) By having and maintaining an unconstitutional policy, custom, and practice
of detaining and arresting individuals without probable cause or reasonable
suspicion, and using excessive force, including deadly force, which also is

demonstrated by inadequate training regarding these subjects. The policies,

18
PLAINTIFFS’ FIRST AMENDED COMPLAINT FOR DAMAGES

 

 
Case 7

Oo CO —~  S

10
U1
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

'19-cv-03279-PSG-AS Document 28 Filed 08/19/19 Page 19 of 42 Page ID #:487

 

 

customs, and practices of Defendants COLA and Does 1-10 were maintained

with a deliberate indifference to individuals' safety and rights; and

(g) By failing to properly investigate claims of unlawful detention and

excessive force by COLA Sheriff Deputies.
67. By reason of the policies and practices of Defendants COLA and DOES 1-10,
including allowing deputies to perform their jobs like gang members, Decedent was
severely injured and subjected to pain and suffering and lost his life. The
aforementioned policies and practices of Defendants, including the custom, policy
and practice of Defendant COLA in allowing its sheriff Deputies to use unjustified,
excessive and unreasonable deadly force in shooting unarmed persons who had fired
no shots with no punishment for the involved Deputies was a moving force that
caused Defendants PEREZ and ROJAS to use unreasonable deadly force on
Decedent (who was also unarmed and fired no shots).
68. Defendants COLA and DOES 1-10, together with various other officials,
whether named or unnamed, had either actual or constructive knowledge of the
deficient policies, practices and customs alleged in the paragraphs above. Despite
having knowledge as stated above, these defendants condoned, tolerated and through
actions and inactions thereby ratified such policies, Said defendants also acted with
deliberate indifference to the foreseeable effects and consequences of these policies
with respect to the constitutional rights of Decedent, Plaintiffs, and other individuals
similarly situated.
69. By perpetrating, sanctioning, tolerating and ratifying the outrageous conduct
and other wrongful acts, Defendants Does 1-10 acted with intentional, reckless, and
callous disregard for the life of Decedent and for Decedent's and Plaintiffs’
constitutional rights. Furthermore, the policies, practices, and customs implemented,

maintained, and still tolerated by Defendants COLA and Does 1-10 were

19
PLAINTIFFS’ FIRST AMENDED COMPLAINT FOR DAMAGES

 

 
Case J

“sD

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

:19-cv-03279-PSG-AS Document 28 Filed 08/19/19 Page 20 of 42 Page ID #:488

affirmatively linked to and were a significantly influential force behind the injuries
of Decedent and Plaintiffs.

70. The actions of each of Defendants Does 1-10 were willful, wanton, oppressive,
malicious, fraudulent, and extremely offensive and unconscionable to any person of
norma! sensibilities, and therefore warrants the imposition of exemplary and punitive
damages as to Defendants Does 1-10.

71, By reason of the acts and omissions of Defendants COLA and Does 1-10,
Plaintiffs were caused to incur damages as stated elsewhere herein.

72. By reason of the acts and omissions of Defendants COLA and Does 1-10,
Plaintiffs have suffered loss of love, companionship, affection, comfort, care, society,
and future support.

73. Accordingly, Defendants COLA and Does 1-10 each are liable to Plaintiffs for
compensatory damages under 42 U.S.C. § 1983. |

74. Plaintiffs seek both wrongful death damages and survival damages under this
claim. Plaintiffs further claim all of Plaintiffs’ attorneys’ fees and costs incurred and
to be incurred in Plaintiffs presenting, maintaining and prosecuting this action under
42 U.S.C. Section 1988.

75. At all times herein mentioned, Leroy Baca served as Los Angeles County
Sheriff from December 7, 1998 to December 1, 2014. John Scott served as interim
Sheriff from January 30, 2014 to December 1, 2014. Jim McDonell served as Los
Angeles County Sheriff from December 1, 2014 to December 3, 2018. Alex
Villanueva served (and currently serves) as Los Angeles County Sheriff from
December 3, 2018 to present. At all times herein mentioned, Defendant County of
Los Angeles (COLA) established a custom and practice of excessive use of force
within its Sheriff's Department (LASD) by the Sheriff and by the Supervisors at the

station level and by an informal custom with the ranks of the Deputies,

20
PLAINTIFFS’ FIRST AMENDED COMPLAINT FOR DAMAGES

 

 
Case 2

[19-cv-03279-PSG-AS Document 28 Filed 08/19/19 Page 21 of 42 Page ID #:489

76. ANTHONY VARGAS was shot on August 12, 2018. At all times herein
mentioned, during the time that Leroy Baca, John Scott, Jim McDonell and Alex
Villanueva have been Sheriff, Defendant County of Los Angeles and the LASD has
instituted formal and informal policies and practices that condone excessive use of
force shootings and do not discipline Deputies who shoot unarmed persons. The
toleration of the shooting of unarmed persons and of deputy gangs that use excessive
force was the moving force behind the shooting of ANOTHONY VARGAS on
August 12, 2018. Some of the specific shootings are identified herein.

77. Atall times herein mentioned, the Banditos gang members oversaw all the
operations at the East LA Station including the activities of Defendants NIKOLIS
ROJAS and JONATHON PEREZ who were members or prospects (aka “puppies”).
At all times herein mentioned, actions of excessive use of force, were and are,
protected by superiors at the East LA station who make sure they are not
disciplined or face any consequences for their actions. In May 2018, training
officers Benjamin Zaredini and Louis Granados took their concerns about
harassment from the gang to their superiors. Multiple officers were interviewed as
part of an investigation that ultimately went nowhere as is verified by five deputies
and two veteran officers who filed claims with COLA. This is because COLA
already knew had decided to do nothing about Sheriffs gangs, including the

Banditos.

78. At all times herein mentioned, and before the shooting of ANTHONY
VARGAS, a superior officer, Sgt. Patty Estrada — referred to as “Pink Hand,” a play
on the Black Hand tattoo worn by the Mexican Mafia prison gang — made sure the
Banditos members were not disciplined. The Banditos are Deputies who work out
of the department’s East Los Angeles station and have for years driven non-gang

members out of the station. The Captain, sergeants and others who supervised the

21
PLAINTIFFS’ FIRST AMENDED COMPLAINT FOR DAMAGES

 

 

 

 
Case 2

&

“a OA

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

:19-cv-03279-PSG-AS Document 28 Filed 08/19/19 Page 22 of 42 Page ID #:490

East LA Station, on and before the shooting of ANTHONY VARGAS, were
Banditos gang members and/or were deliberately indifferent and ratified the actions
of the Banditos gang. Some of these Captain(s), sergeants, lieutenants, sergeants and
supervisors were transferred after the shooting of ANTHONY VARGAS but they
were there supervising the East LA station on and before the time of the shooting of
ANTHONY VARGAS and encouraging, ratifying and endorsing a formal and
informal custom and practice of excessive, unconstitutional use of force and a code
of silence. This custom and practice that existed at the East LA station on and before
August 12, 2018 was a moving force in Defendants NIKOLIS ROJAS’ and
JONATHON PEREZ’ excessive force shooting of ANOTHONY VARGAS on
August 12, 2018.

79.  Atall times herein mentioned, there was a custom and practice of practice of
allowing the sheriff gang members to conduct their own vigilante justice which
created a de facto independent department, with a secret gang, with front line
supervisors in on the special cover, stopping some of the complaints from reaching
elected officials, Those in the gang of deputies were used in a way that brought
rewards to those within the gang of deputies, in extrajudicial uses of state authority
whereas it was well known that those deputies who did not do what the Banditos
gang wanted would suffer consequences including in their employment. This gang
of street officers, including the supervisors at the East LA station, including the
Captain, sergeants, lieutenants, sergeants and supervisors who were transferred
after the shooting of ANTHONY VARGAS, was operating under color of law for
their own purposes and not within the law. This existing sheriff gang was well
known, including being known to Defendants NIKOLIS ROJAS and JONATHON
PEREZ and was a moving force in their excessive force shooting of ANOTHONY
VARGAS on August 12, 2018.

22
PLAINTIFFS’ FIRST AMENDED COMPLAINT FOR DAMAGES

 

 

 
Case 7

=

~I oY GA

10
il
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

:19-cv-03279-PSG-AS -Document 28 Filed 08/19/19 Page 23 of 42 Page ID #:491

80, In addition, COLA and LASD failed to discipline excessive force shootings,
as was well known and is as set forth below in detail below regarding numerous
previous incidents. This failure to discipline was well known, including being
known to Defendants NIKOLIS ROJAS and JONATHON PEREZ and was a
moving force in their excessive force shooting of ANOTHONY VARGAS on
August 12, 2018.

81. In addition, and in the alternative, even policy makers, up to an including the
elected Sheriffs Baca, Scott and McDonell (and now Villanueva), were and are
aware of the deputy gang and its tactics, aware of the cover by first line and mid-
level supervisors, but policy-makers were and are turning a blind eye, because there
is a public perception that the Department is actively engaging is tough law

enforcement, ratifying its existence by deliberate indifference.

82. At all times herein mentioned, the deputy gang in the east LA station and the
excessive use of force generally, were so severe and outrageous, that the absence of
discipline as to Deputies NIKOLIS ROJAS and JONATHON PEREZ, and other
previous shootings described herein, makes it plausible that supervisors are
covering similar violations of law by gang members, and that the supervisors
themselves are acting in concert with gang members, and that policy-makers, in
concert, are turning a blind eye, when they too should take a corrective action, like
they should have in this case but did not, making it plausible that there is a unique
custom and practice of deputy gang violence and selective excessive force, that
caused the death challenged here. Plaintiffs allege that the continued lack of
correction and no discipline of Deputies NIKOLIS ROJAS and JONATHON
PEREZ after the shooting of ANTHONY VARGAS supports the inference of a

custom of excessive force.

23
PLAINTIFFS’ FIRST AMENDED COMPLAINT FOR DAMAGES

 

 
Case 2

Oo CO DW NH

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

t19-cv-03279-PSG-AS Document 28 Filed 08/19/19 Page 24 of 42 Page ID #:492

83. In 2014, a lawsuit was filed by a female deputy who was bullied by the
Banditos Sheriff's gang at the East LA Station. That lawsuit was settled for $1.5
Million before the shooting of ANTHONY VARGAS and yet no one was fired or
disciplined at the East LA Station. Instead COLA, LASD and its policymakers didn’t
do anything to fix the problem and the actions from the LASD were simply to quiet
down the incident; no one was disciplined. COLA and LASD knew about the
Badmito’s gang at the East LA station before the shooting of ANTOHNY VARGAS,
having been sued by the female deputy, conducting discovery and paying $1.5
Million and then being deliberately indifferent and ratifying the actions of the
Badnitos by imposing no discipline. This was a ratification by COLA and LASD of
the Banditos Sheriff’s gang and was a moving force in the excessive force used by
Defendants NIKOLIS ROJAS and JONATHON PEREZ when they shot and killed
ANTHONY VARGAS by shooting him in the back and the back of the head 12 or
more times and then lying about how it happened all the while knowing that COLA
and LASD would never discipline them and protect them with the code of silence (as
COLA and LASD continue to do to this day).

84. Ina Motion by COLA Supervisors Sheila Kuehl and Hilda Solis dated April
30, 2019, Defendant COLA admitted that “The Los Angeles County Sheriff’s
Department (LASD or the Department) has a long and troubled history
involving unauthorized, exclusive and secretive Department groups consisting
of sworn deputies, whose membership is based on a variety of factors, including
station or unit_assignment, ethnicity, involvement in excessive uses of force,
intimidation of fellow deputies, and harassment and even shootings of civilians.
Many of these groups are known for their identical, hidden, sinister tattoos, and have
been the subjects of investigations, lawsuits and settlements involving excessive uses
of force, violence and dishonesty, against other Sheriff's Deputies, as well as against

members of the community.” (See Motion by COLA Supervisors Sheila Kuehl and

24

 

PLAINTIFFS’ FIRST AMENDED COMPLAINT FOR DAMAGES

 

 
Case 2

CO “I CO Ut

SO

10
1
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

:19-cv-03279-PSG-AS Document 28 Filed 08/19/19 Page 25 of 42 Page ID #:493

Hilda Solis dated April 30, 2019 attached as Exhibit “A”). The Motion goes on to
state “Over the past several years, the violent, lawless conduct of many of these group
members has led to investigations, disciplinary actions, damage claims, lawsuits and
settlements reaching into the millions of dollars.”

85. The Motion recites the history of LASD gangs that existed in the LASD before
and at the time of the shooting of ANTHONY VARGAS and that still exist. The
Motion notes that the “Citizens’ Commission on Jail Violence (CCIV), in its
comprehensive report addressing dysfunction within the Sheriff’s Department, then
run by Sheriff Leroy Baca, noted a culture of tolerance and even “tacit approval”
of what the Commission termed ‘violent cliques.” The CCJV report was in 2012
and yet Defendant COLA through Baca, Scott, McDonell and Villanueva and the
supervisors at the East LA station have been deliberately indifferent and have
purposefully taken no action to curb Sheriff Gangs, including the Banditos, which
was a moving force in the shooting of ANTHONY VARGAS on August 12, 2018.
Specifically, Plaintiffs are informed and believe and thereon allege that Defendants
NIKOLIS ROJAS and JONATHON PEREZ were members of the Banditos gang or
“Prospects” and that membership in the Banditos gang included using excessive force
and shooting those who are unarmed. Plaintiffs are informed and believe and thereon
allege that Prospects could gain entry into membership in the Banditos gang by using
excessive force, including shooting those who are unarmed (and were encouraged to
do so) and was the moving force in the shooting of the unarmed ANTHONY
VARGAS.

86. The Motion by COLA Supervisors Sheila Kuehl and Hilda Solis dated April
30, 2019 at Exhibit “A” goes on to state: “This gang-style violence by sworn Deputies
is not limited to the jails or to conflicts between deputies. In May 2012, discovery of
the existence of the Jump Out Boys was due to the accidental discovery of a printed

“creed” which stated members would receive a tattoo after being involved in a

25
PLAINTIFES’ FIRST AMENDED COMPLAINT FOR DAMAGES

 

 

 
Case 3

~rD

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

:19-cv-03279-PSG-AS Document 28 Filed 08/19/19 Page 26 of 42 Page ID #:494

shooting. The Jump Out Boys, a group of gang enforcement officers, were compared
to the lawless Rampart Division of the LAPD in the 1980’s, whose members had a
similar tattoo: a skeleton holding a revolver. Whenever a deputy in the group was
involved in a shooting, he would earn extra ink of smoke coming out of the barrel of
the gun.”

87. The Motion by COLA Supervisors Sheila Kuehl and Hilda Solis dated April
30, 2019 at Exhibit “A” goes on to state: The Citizens’ Commission on Jail Violence
(CCIV), in its comprehensive report addressing dysfunction within the Sheriff's
Department, then run by Sheriff Leroy Baca, noted a culture of tolerance and even
“tacit approval” of what the Commission termed “violent cliques” (“Report of the
Citizen’s Commission on Jail Violence,” p. 101). The Commission recommended
that the agency ban visible tattoos associated with the groups because they had
sometimes been used to reward aggressive behavior.” Defendants COLA and LASD
did not ban the Sheriff Gangs, did not band visible tattoos and, instead, deliberately
let them flourish. Defendant COLA and it LASD did not even ban visible tattoos
after its Assistant Sheriff Paul Tanaka was criminally convicted in part based on
evidence that he had a Sheriff gang tattoo. This was a ratification or deliberate
indifference by COLA and LASD of sheriff gangs. After the shooting of ANTHONY
VARGAS, between 34 to 38 Deputies were transferred out or re-assigned from the
East Los Angeles Station where Defendants NIKOLIS ROJAS and JONATHON
PEREZ were stationed at the time of the shooting of ANTHONY VARGAS.

88. Los Angeles County Sheriff Alex Villanueva, a policy maker for the LASD,
has publicly admitted that the Banidtos Gang at the East Los Angeles Sheriff's
Station was run by “supervisors” who had an official policy, custom and practice to
violate civil rights during the time that Jim McDonell was Sheriff and when
ANOTHONY VARGAS was shot. Sheriff Villanueva, who once worked at the East
L.A. station acknowledges there was a “bully culture” in the East LA station at the

26
PLAINTIFFS’ FIRST AMENDED COMPLAINT FOR DAMAGES

 

 
Case 2

b

Oo OF YT BH tA

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

:19-cv-03279-PSG-AS Document 28 Filed 08/19/19 Page 27 of 42 Page ID #:495

 

time that McDonell was Sheriff (when ANTHONY VARGAS was shot). Alex
Villanueva admits that, during the time that Jim McDonell! was Sheriff, the Banditos
gang came to control even the station captain in the East LA station. Sheriff Alex
Villanueva stated: "Some of the supervisors were part of the problem, they were
facilitating this and that really it made matters even worse -- it's like pouring
gasoline on fire," Villanueva said. Villanueva previously trained a deputy who later
became a Bandito. Villanueva has admitted that “this [sheriffs gangs existing in
COLA, LASD] is a concern that goes back to the 1970’s and it resurfaces every ten
years or so.” Plaintiffs are informed and believe and thereon allege that the Sheriff's
gangs do not “resurface”, they are consistently there and COLA’s toleration of,
deliberate indifference to and ratification of sheriff gangs, including the Banditos in
the East LA station, were a moving force in Defendants NIKOLIS ROJAS and
JONATHON PEREZ excessive force shooting of ANTHONY VARGAS.

89, Policymakers including Sheriffs Baca, Scott and McDonell turned a blind eye
to and were deliberately indifferent to the sheriff's gangs, including the Banditos.
Moreover, the Captain, the Sergeants, supervisors and other policy makers who
controlled the East Los Angeles station were transferred after the shooting of
VARGAS for the very reason that they were part of and leading a sheriff's gang
inside the East Los Angeles Station. The Captain, the Sergeants, supervisors and
other policy makers who controlied the East Los Angeles station, encouraged and
ratified the use of excessive force prior to the shooting of ANTHONY VARGAS.
The Captain, the Sergeants, supervisors and other policy makers who controlled the
East Los Angeles station, encouraged and ratified the use ofa code of silence to cover
up unjustified, excessive force shootings prior to the shooting of ANTHONY
VAGAS. This was a moving force in Defendants NIKOLIS ROJAS’ and
JONATHON PEREZ’ excessive force shooting of ANTHONY VARGAS.
Defendants NIKOLIS ROJAS and JONATHON PEREZ shot ANTHONY VARGAS

27
PLAINTIFFS’ FIRST AMENDED COMPLAINT FOR DAMAGES

 

 

 
Case 4:19-cv-03279-PSG-AS Document 28 Filed 08/19/19 Page 28 of 42 Page ID #:496

oe

Oo Oo VY DO wm B

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

12 or more times in the back and the back of the head when he posed no threat.
Defendants NIKOLIS ROJAS and JONATHON PEREZ knew they could shoot
ANTHONY VARGAS in the back and the back of the head and that the Captain, the
Sergeants and the other members, Prospects (aka “puppies”) of the Banditos gang in
the East Los Angeles Sheriffs Station would not discipline them; in fact, they would
support the shooting no matter how egregious. Defendants NIKOLIS ROJAS and
JONATHON PEREZ fabricated stories about how the shooting took place, including
to investigators which they knew they could do before the shooting based on the
existing code of silence endorsed by policymakers, including Sheriffs Baca, Scott
and McDonell (and continuing with Villanueva) and The Captain, the Sergeants,
supervisors and other policy makers who controlled the East Los Angeles station
(including those transferred after the shooting because they were policymakers who
supported a sheriff’s gang inside the East LA Station).

90. Inthe Motion by COLA Supervisors Sheila Kuehl and Hilda Solis, Defendant
COLA also admitted “The CCJV further alleged that Department management “has
known about and failed to address the longstanding problem of deputy cliques,” and
“also has failed to address with appropriate rigor the ‘code of silence’ that is an
inherent concern among law enforcement agencies. It rarely finds or meaningfully
punishes dishonesty and failure to report force incidents, and it takes months, (or
even years) to address deputy misbehavior.” The twin dysfunctions of secret and
unauthorized members-only deputy groups, paired with an intimidating code of
silence that denies, ignores or minimizes deputy misconduct, have fostered the toxic
dynamic cited _in numerous claims, lawsuits and disciplinary actions involving
Sheriff tattoo groups or gangs. Unfortunately, LASD management through the
years has not been particularly effective in investigating, or thwarting the rise of
sheriff gangs, and this ambivalence has likely enabled their continuation and

expansion. Sheriff Baca vowed to address the problem, but as it turned out, he

28
PLAINTIFFS’ FIRST AMENDED COMPLAINT FOR DAMAGES

 

 

 
Case 4:19-cv-03279-PSG-AS Document 28 Filed 08/19/19 Page 29 of 42 Page ID #:497

Oo sD

XO

10
(1
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

and some of his executive team were instrumental in creating the conditions that
actually contributed to the uses of excessive force and the code of silence, tactics
much favored by these groups. The culture within these groups enforced their
code of silence, and made investigation difficult and dangerous.” (See Exhibit
“A” hereto). Defendant COLA admits that LASD and its Sheriff “ereate[ed] the
conditions that actually contributed to the uses of excessive force and the code
of silence” and Plaintiffs allege that this creation of conditions that contribute to
excessive use of force and a code of silence, along with the admitted existence of the
Banditos gang was moving force in Banditos members or Prospects, Defendants
NIKOLIS ROJAS and JONATHON PEREZ shooting ANTHONY VARGAS in the
back and back of the head when he posed no threat. When shooting ANTHONY
VARGAS, Defendants NIKOLIS ROJAS and JONATHON PEREZ not only knew
they would suffer no discipline as a result of shooting ANTHONY VARGAS, they
also knew that the shooting would be celebrated by the Supervisors at the East Los
Angeles Station, by the Banditos gang that they were members of or Prospects of and
that the code of silence would cover up their excessive use of force.

91. In the Motion by COLA Supervisors Sheila Kuehl and Hilda Solis, Defendant
COLA also admitted “There was no significant investigation or response in the
department during the term of former Sheriff Jim McDonnell.” Plaintiffs are
informed and believe and thereon allege that Sheriff McDonell promised to
investigate the East Los Angeles Sheriff Gangs including the Banditos and produce
a report after “the county paid a $1.5 million dollar settlement to a 10 year veteran
female deputy assigned to ELA, in which she claimed that members of this gang
“sexually harassed, threatened and demanded sex from her” as part of ‘training’ [and]
that “also alleged observing favors being demanded from other female probationary
deputies, including in one case, a trainee being asked to write arrest reports “that were

essentially fabricated.” Instead, Sheriff McDonell, as an LASD and COLA policy

29
PLAINTIFFS’ FIRST AMENDED COMPLAINT FOR DAMAGES

 

 
Case J

NO oO ~ an

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

:19-cv-03279-PSG-AS Document 28 Filed 08/19/19 Page 30 of 42 Page ID #:498

 

maker, produced no report and was deliberately indifferent to the Banditos Sheriff
gang to continue at the East Los Angeles Station (which was endorsement of its
activities) which was a moving force in Banditos gang members or Prospects (aka
“puppies”) Defendants NIKOLIS ROJAS and JONATHON PEREZ shooting
ANTHONY VARGAS. Defendants NIKOLIS ROJAS and JONATHON PEREZ
having seen that there was an existing sheriff gang called the “Banditos” in which
they could advance their careers as members or Prospects (aka “puppies”), and seeing
that Sheriff McDonell would not only not investigate but bury any reports of such
misconduct and thereby endorse such misconduct, Defendants NIKOLIS ROJAS and
JONATHON PEREZ knew they could shoot ANTHONY VARGAS in the back and
he back of the head 12 or more times when he posed no threat, with no consequences
and this was the moving force in the excessive use of force by Defendants NIKOLIS
ROJAS and JONATHON PEREZ. Plaintiffs allege that the way for Deputies to
advance at the East Los Angeles Station was to use excessive force and a code of
silence, Defendants NIKOLIS ROJAS and JONATHON PEREZ knew this and this
was the moving force in the excessive force shooting of ANTHONY VARGAS.

92. Inthe Motion by COLA Supervisors Sheila Kuehl and Hilda Solis, Defendant
COLA also admitted “Tt is unacceptable that unauthorized, exclusive self-affiliated
groups involving a code of silence and violence be part of the Sheriff's
Department. To continue to deny or minimize the impact their existence has on
custody and station culture, as well as on the communities these groups serve, is
to foment and encourage their growth. Actions of these groups have actively
harmed residents of the County, other Sheriffs deputies and have cost the County
millions of dollars in lawsuits and settlements.” Defendants COLA and its LASD
have admitted that there exists and there existed at the time of the shooting of
ANTHONY VARGAS “a station culture” of sheriffs gangs that was a formal or

informal custom, policy and practice of violation of civil rights including using

30
PLAINTIFFS’ FIRST AMENDED COMPLAINT FOR DAMAGES

 

 

 
Case

 

#:19-cv-03279-PSG-AS Document 28 Filed 08/19/19 Page 31 o0f42 Page ID #:499

excessive force and a code of silence “on the communities these groups serve.” This
station culture that included the Banditos gang was the moving force in the
Defendants NIKOLIS ROJAS’ and JONATHON PEREZ? excessive force shooting
of ANTHONY VARGAS. At all times herein mentioned, Defendants COLA and its
LASD and its policy makers, including, Baca, Scott, McDonell and supervisors at
the East LA station, “fomented and encouraged the growth” of the Banditos gang and
the actions of the Banditos gang “actively harmed residents of the County” including
being this fomenting and encouraging, representing an unconstitutional custom,
policy and practice, being the moving force in the Defendants NIKOLIS ROJAS’
and JONATHON PEREZ?’ excessive force shooting of ANTHONY VARGAS.

93. Plaintiffs are informed and believe and thereon allege that in 2016, Sheriff Jim
McDonell knew the names of approximately 300 deputies who had committed
misconduct so serious that it had to be disclosed to criminal defense attorneys in a
Brady List. Defendants COLA and its LASD, through McDonell, did not fire the
300 but rather continued them in their employment. Additionally, the Sheriff's
Deputies union, campaigned to not have the list released to anyone so that those
Deputies who commit misconduct could continue to do so in secret with no
consequences. As of the date of the shooting of ANTHONY VARGAS, this
toleration of approximately 300 deputies who committed misconduct of such a nature
continuing to be retained was widely known by Deputies including Defendants
NIKOLIS ROJAS and JONATHON PEREZ and was a moving force in the excessive
force shooting of ANTHONY VARGAS.

94. At all times herein mentioned, Deputies employed by Defendants COLA and
its LASD were, and, are regularly deploying excessive force. In particular, Deputies
employed by Defendants COLA and LASD used excessive force on persons who
were unarmed and/or did not represent a threat to life or of serious bodily injury as

identified below. These incidents did not result in discipline and were a moving

31
PLAINTIFFS’ FIRST AMENDED COMPLAINT FOR DAMAGES

 

 
Case 3

co —~) of

‘oO

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

:19-cv-03279-PSG-AS Document 28 Filed 08/19/19 Page 32 of 42 Page ID #:500

force in Defendants NIKOLIS ROJAS’ and JONATHON PEREZ’ excessive force
shooting of ANTHONY VARGAS.

95. Deondre “Trey” Branston. On or about August 24, 2003, Brunston died in
a hail of 81 bullets, fired by Los Angeles County Sheriff's Deputies, 22 of which hit
him, and which also fatally wounded a police dog. There was no discipline for this
incident prior to the shooting of ANTHONY VARGAS.

96. Carl Williams. On or about June 13, 2006, Six Los Angeles County Sheriff's
Deputies fired about 70 rounds into the car occupied by Williams after a chase when
he represented no threat to life or serious bodily injury. There was no discipline for
this incident prior to the shooting of ANTHONY VARGAS.

97. Bryan Moore. On or about June 26, 2008, Moore and he ran, jumped over a
fence holding his waist, and when officers ordered him to raise his hands, he looked
at the Deputies, who shot him to death. Moore represented no threat to life or serious
bodily injury. There was no discipline for this incident prior to the shooting of
ANTHONY VARGAS.

98. Christian Portillo. On or about June 13, 2006, Six Los Angeles County
Sheriff's Deputies approached a man in a parked car and one of the Deputies shot
him to death. No drugs or weapons were found, but the police say Portillo had a
suspended license. Portillo represented no threat to life or serious bodily injury.
There was no discipline for this incident prior to the shooting of ANTHONY
VARGAS.

99. Darrick Collins. On or about September 14, 2009, a Los Angeles County
Sheriff's Deputy chased Collins up his driveway and into his own backyard,
believing he was a robbery suspect. The deputy fired at Collins through a wooden
gate, fatally hitting him in the back of the neck. Portillo represented no threat to life
or serious bodily injury. There was no discipline for this incident prior to the shooting

of ANTHONY VARGAS.

32
PLAINTIFFS’ FIRST AMENDED COMPLAINT FOR DAMAGES

 

 
Case 2

»19-cv-03279-PSG-AS Document 28 Filed 08/19/19 Page 33 of 42 Page ID #:501

100, On or about April 13, 2010 at approximately 10:00 p.m., near Kern Avenue
in East Los Angeles, Los Angeles County Sheriff Deputies shot and killed a subject
and no firearm was recovered. The subject represented no threat to life or serious
bodily injury. There was no discipline for this incident prior to the shooting of
ANTHONY VARGAS.

101. Dexter Luckett. On or about June 16, 2010, Los Angeles County Sheriff's
Deputies shot and killed Dexter Luckett, Dexter Lucket was unarmed. No weapon
was recovered at the scene. Luckett represented no threat to life or serious bodily
injury. There was no discipline for this incident prior to the shooting of ANTHONY
VARGAS.

102, Johnathan Cuevas. On or about October 10, 2010, a Los Angeles County
Sheriff's Deputy shot and killed Johnathan Cuevas. The deputy stopped next to men
walking, Cuevas ran and fell, then the deputy shot him on the ground. The LA
County Sheriff's Office settled by paying the son of Cuevas $875,000 for a deputy
shooting Cuevas. Despite this, there was no discipline for this incident prior to the
shooting of ANTHONY VARGAS.

103. On or about December 1, 2010, on Hammel Street in East Los Angeles, Los
Angeles County Sheriff Deputies shot and killed a subject and no firearm was
recovered. The subject represented no threat to life or serious bodily injury. There
was no discipline for this incident prior to the shooting of ANTHONY VARGAS.
104. Darrell Logan. On or about October 13, 2011, a Los Angeles County
Sheriff's Deputy shot and killed Darrell Logan. A lawsuit alleged that the Sheriff's
Department contained a clique of deputies for whom it was a badge of honor to kill
a gang member, which Logan may have been suspected of being. There was no
discipline for this incident prior to the shooting of ANTHONY VARGAS nor any

action to break up Sheriff gangs even after being sued for it.

33

 

PLAINTIFFS’ FIRST AMENDED COMPLAINT FOR DAMAGES

 

 
Case 9:19-cv-03279-PSG-AS Document 28 Filed 08/19/19 Page 34 o0f42 Page ID #:502

SN DH WA BR Wb

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

105. Jazmyne Ha Eng. On or about January 4, 2012, Los Angeles County
Sheriff's Deputies shot and killed Jazmyne Ha Eng. Eng, standing 4-foot-9 and
weighing 93 pounds, was shot to death in the lobby of a mental health clinic where
she was a schizophrenia patient. Witnesses described her as sitting calmly before the
arrival of the county police. In February 2014 the family settled with the County of
Los Angeles for $1.8 Million. Eng represented no threat to life or serious bodily
injury. There was no discipline for this incident prior to the shooting of ANTHONY
VARGAS.

106. Christian Cobian. On or about January 21, 2012, Los Angeles County
Sheriff's Deputies shot and killed Christian Cobian. Deputies reported that they
attempted to stop Cobian because he was riding a bike with no light, and he ran.
Deputies shot him to death. No weapon was found. Cobian represented no threat to
life or serious bodily injury. There was no discipline for this incident prior to the
shooting of ANTHONY VARGAS.

107. Arturo Cabrales. On or about March 7, 2012, Los Angeles County Sheriff's
Deputies shot and killed Arturo Cabrales. The family of Cabrales settled for $1.5
million because it was alleged that the deputies involved shot him when he was at his
home, running away, and unarmed. The deputies were alleged to be a part of a clique
called The Regulators. The Regulators are one of the Los Angeles County Sheriff's
gangs that operates in East Los Angeles and it was not disbanded between March 7,
2012 and the August 12, 2018 shooting of ANTHONY VARGAS. There was no
discipline for this incident prior to the shooting of ANTHONY VARGAS.

108. Tony Louis Francis. On or about August 28, 2012, a Los Angeles County
Sheriff's Deputy shot and killed Tony Louis Francis. The deputy followed Francis
into a driveway and ended up shooting and killing him while he was still inside his
vehicle. No gun was found. There was no discipline for this incident prior to the

shooting of ANTHONY VARGAS.

34
PLAINTIFFS’ FIRST AMENDED COMPLAINT FOR DAMAGES

 

 

 
Case 2

aI DD A Bh WY PP

10
i
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

:19-cv-03279-PSG-AS Document 28 Filed 08/19/19 Page 35 of 42 Page ID #:503

109. Jose dela Trinidad. On or about November 10, 2012, Los Angeles County
Sheriff's Deputies shot and killed Jose de La Trinidad. Deputies attempted a traffic
stop on a vehicle in which De la Trinidad was a passenger. After a brief chase, he
got out of the car and deputies shot him five times in the back, according to an
autopsy. He was unarmed, There was no discipline for this incident prior to the
shooting of ANTHONY VARGAS.

110. Rigoberto Arceo. On or about May 5, 2013, a Los Angeles County Sheriff's
Deputy shot and killed Rigoberto Arceo. Rigoberto Arceo was killed by a Sheriff
deputy, on May 11, 2013, Mother’s Day. The engaged 34-year old young father was
returning home from a party, celebrating Mother's Day, when a Los Angeles County
Sheriff's Deputy, L Mendoza, ordered Rigo to the ground. Rigo with his hands raised
in the air, was telling Deputy Mendoza that he did not have to do anything, when the
deputy shot him once in the chest. In order to try and justify the shooting Deputy
Mendoza claimed that Rigo was trying to grab his gun. However, independent
percipient witnesses who saw the shooting, described Rigo as having his hands raised
over his head when he was shot and that he was approximately 10 feet away from the
deputy when the deputy shot and killed him. Rigoberto Arceo was unarmed. There
was no discipline for this incident prior to the shooting of ANTHONY VARGAS.
111. Ignacio Ochoa. On or about May 14, 2013, a Los Angeles County Sheriff's
Deputy shot and killed Ignacio Ochoa. Witnesses reported that Ochoa was riding his
bike home after buying something to drink. He had his headphones on and couldn't
hear a deputy's orders. A resident reported that the deputy handcuffed Ochoa and
then shot him in the back of the head. He was unarmed, There was no discipline for
this incident prior to the shooting of ANTHONY VARGAS.

112. Carlos Ernesto Oliva Sola. On or about September 10, 2013, Los Angeles
County Sheriff's Deputies shot and killed Carlos Ernesto Oliva Silva.’ Deputies were
flagged by a bystander who reported a "man with gun" in the vicinity. They report

35
PLAINTIFFS’ FIRST AMENDED COMPLAINT FOR DAMAGES

 

 

 
Case 4:19-cv-03279-PSG-AS Document 28 Filed 08/19/19 Page 36 of 42 Page ID #:504

co ~)

\o

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

that they saw Oliva on the street, and that when they confronted him, he pointed a
gun at them. Deputy Anthony Forlano shot and killed him. Oliva reportedly was not
the man they were looking for, and the autopsy report shows he was shot eight times
from behind. The family announced they would file a lawsuit against the LASD.
The family requested Forlano, who had shot 7 people, be fired, Plaintiffs are
informed and believe and thereon allege that there was no discipline for this incident
prior to the shooting of ANTHONY VARGAS.

113. Salvador Martin Palencia Cruz. On or about April 25, 2014, Los Angeles
County Sheriff's Deputies Andrew Alatorre and Daniel Marquez shot and killed
Salvador Martin Palencia Cruz. Salvador Martin Palencia Cruz was a 42-year-old
loving husband and father. The deputies shot Palencia Cruz nine times as they stood
within six feet while Mr. Palencia Cruz held a pastry spatula. A lawsuit was filed
against COLA. There was no discipline for this incident prior to the shooting of
ANTHONY VARGAS.

114. Noel Enrique Aguilar. On or about May 26, 2014, Los Angeles County
Sheriff's Deputies shot and killed Noel Enrique Aguiar Ignacio Ochoa. Aguilar was
riding a bicycle, committing no crime. Los Angeles County Sheriff's Deputies
disarmed Aguilar and shot him to death. The incident was captured on video and
witnesses confirmed that Aguilar was unarmed when he was shot to death. The
County of Los Angeles settled a lawsuit in the amount of $2,970,000.00 regarding
the excessive force shooting death of Aguilar in September of 2017. Aguilar was
unarmed when he was shot and he even told the deputies he was unarmed (captured
on video). They shot him anyway. There was no discipline for this incident prior to
the shooting of ANTHONY VARGAS.

115. Antoine Hunter and Geremy Evans. On or about June 24. 2014, Los
Angeles County Sheriff's Deputies Timothy Lee and Gregory Rodriguez, shot and

killed Antoine Hunter and severely wounded Geremey Evans. Antoine Hunter and

36
PLAINTIFFS’ FIRST AMENDED COMPLAINT FOR DAMAGES

 

 

 
Case 7

 

1:19-cv-03279-PSG-AS Document 28 Filed 08/19/19 Page 37 of 42 Page ID #:505

Geremy Evans were in a vehicle that had come to a stop when the Deputies poured
shots into the vehicle. Hunter did not have a gun in his hand. Evans dove in the back
seat and was totally unarmed while the Deputies shot at him when he posed no threat
whatsoever. COLA and LASD knew that Gregory Rodriguez was a member of a
sheriff's gang and that he had gang tattoos but they withheld this information,
including while represented by the same counsel who represent the deputies in the
current case. The case of Antoine Hunter and Geremy Evans was settled for a
substantial sum and only after it was settled was it revealed publicly that Deputy
Rodriguez is sheriff's gang member with a sheriff's gang tattoo. Deputy Gregory
Rodriguez aka “G-Rod” is one of the Deputies named in government claims filed by
fellow deputies regarding a beating of fellow deputies from the East LA Station that
took place in September, 2018. Although that beating of fellow sheriffs deputies by
Banditos gang members took place in September, 2018, the Banditos gang existed
on and before the August 12, 2018 shooting of ANTHONY VARGAS, This is part
of a consistent pattern of COLA and LASD hiding information regarding deputy
gang membership and is a moving force to deputies using excessive force knowing
there are no consequences and that their use of force will always be ratified by COLA
and its LASD. There was no discipline for this incident prior to the shooting of
ANTHONY VARGAS

116. Johnny Ray Anderson. On or about July 5, 2015, Los Angeles County
Sheriff's Deputies shot and killed Johnny Ray Anderson. Deputies responding to
reports of a prowler found Anderson and his wife, Kathleen, trespassing in a backyard
and fatally shot the 42-year-old. Hundreds of people later protested the shooting.
Johnny Ray Anderson was unarmed when he shot to death. There was no discipline
for this incident prior to the shooting of ANTHONY VARGAS.

117. Eduardo Rodriguez. On or about February 14, 2016, Los Angeles County
Sheriff's Deputies shot and killed Eduardo Rodriguez. During the course of a traffic

37
PLAINTIFFS’ FIRST AMENDED COMPLAINT FOR DAMAGES

 

 
Case 4

1:19-cv-03279-PSG-AS Document 28 Filed 08/19/19 Page 38 of 42 Page ID #:506

stop, which deputies made in the course of a stolen-vehicle investigation, Deputies
shot and killed Eduardo Rodriguez, who was unarmed. There was no discipline for
this incident prior to the shooting of ANTHONY VARGAS.

118. Francisco Garcia. On or about February 24, 2016, Los Angeles County
Sheriff's Deputy Luke Liu shot and killed Francisco Garcia who was driving away
in a car, completely unarmed and he was shot in the back. The incident was caught
on video. No criminal charges were filed as of the date of the shooting of Anthony
Vargas on August 12, 2018. Affer the shooting of ANTHONY VARGAS, the Los
Angeles County District Attorney has filed criminal charges against Deputy Luke
Liu for this clearly excessive force shooting. A lawsuit was filed and Defendant
COLA paid a settlement of $1,750,000.00 in April of 2017 to Francisco Garcia’s
survivors. Plaintiffs are informed and believe and thereon allege, that there was no
discipline for this incident prior to the shooting of ANTHONY VARGAS or even to

date. In fact, the Deputy’s union backs his actions and endorses them and other

| LASD deputies showed up to his arraignment to support Luke Liu who shot an

unarmed man in the back. It appears that COLA and LASD are endorsing the obvious
excessive force deadly shooting by LASD Deputy Luke Liu even after he is being
criminally prosecuted. There was no discipline for this incident prior to the shooting
of ANTHONY VARGAS (or at all to date).

119. Christian Rene Medina. On or about March 16, 2016, Los Angeles County
Sheriff's Deputies shot and killed Christian Rene Medina, Deputies responded to a
false robbery report and found Medina. Medina was unarmed and he was shot and
killed. There was no discipline for this incident prior to the shooting of ANTHONY
VARGAS.

120. Carmelo Pizarro, Jr. On or about July 19, 2018, Los Angeles County
Sheriff's Deputy shot and killed Carmelo Pizarro, Jr. Deputies chased Pizzaro and

caught up to him and then shot him to death. Pizzaro was unarmed when he was shot

38

 

PLAINTIFFS’ FIRST AMENDED COMPLAINT FOR DAMAGES

 

 
Case 4:19-cv-03279-PSG-AS Document 28 Filed 08/19/19 Page 39 of 42 Page ID #:507

Oo PH

10
1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

and killed. There was no discipline for this incident prior to the shooting of
ANTHONY VARGAS,

121. These specific shooting incidents identified above, indicate that Defendant
COLA’s the deputies were and are regularly deploying excessive force and these
specific incidents with no discipline demonstrate that COLA’s policymakers and
supervisors had a custom, policy and practice of endorsing excessive force
shootings. This custom, policy and practice of endorsing excessive force shootings
was a moving force in Defendants NIKOLIS ROJAS’ and JONATHON PEREZ’
excessive force shooting of ANOTHONY VARGAS on August 12, 2018 when the
deputies shot ANOTHONY VARGAS 12 or more times in the back and the back of
the head knowing they could shoot him when he posed no threat and not be
disciplined. Additionally, Defendants NIKOLIS ROJAS and JONATHON PEREZ
knew that if they shot ANOTHONY VARGAS the Banditos gang would look
favorably on this and this also was a moving force in Defendants NIKOLIS ROJAS’
and JONATHON PEREZ’ excessive force shooting of ANOTHONY VARGAS on
August 12, 2018. Defendants NIKOLIS ROJAS and JONATHON PEREZ were, at
all times herein mentioned members or prospects (aka “puppies”) and/or wanted to
be looked upon favorably by the Banditos gang and shooting ANTHONY VARGAS
12 or more times in the back and the back of the head was a means to win favor with
the Banditos gang (who controlled the East LA station) and was a moving force in
Defendants NIKOLIS ROJAS’ and JONATHON PEREZ’ excessive force shooting
of ANOTHONY VARGAS on August 12, 2018.

122. The specific facts that there existed a Banditos gang in the East LA station
include that Sgt. Patty Estrada (referred to as “Pink Hand,” a play on the Black Hand
tattoo worn by the Mexican Mafia prison gang) made sure the Banditos members
were not disciplined; that the Captain, sergeants, lieutenants, sergeants and

supervisors who were transferred after the shooting of ANTHONY VARGAS also

39
PLAINTIFFS’ FIRST AMENDED COMPLAINT FOR DAMAGES

 

 
Case 2

Oo —~D HA ta

©

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

[19-cv-03279-PSG-AS Document 28 Filed 08/19/19 Page 40 of 42 Page ID #:508

 

made sure no deputies were disciplined for excessive force shootings and this was a
moving force in Defendants NIKOLIS ROJAS’ and JONATHON PEREZ’ excessive
force shooting of ANOTHONY VARGAS on August 12, 2018.

123. Defendants COLA and its LASD had not only constructive but actual
knowledge of the LASD sheriff gang problem and the Banditos in particular in the
East LA station when they were sued by the female deputy and when they settled her
action before the shooting of ANTHONY VARGAS. The Captain, sergeants,
lieutenants, sergeants and supervisors who were transferred after the shooting of
ANTHONY VARGAS were known about by COLA before the shooting of
ANTHONY VARGAS but COLA and its LASD, including the policy makers, fired
no one, transferred no one, disciplined no one and paid $1.5 Million without taking
any action against the known Banditos gang whatsoever. COLA and LASD just
knowingly left the Banditos in place. This endorsement of the Banditos gang by
deliberate indifference and ratification of their actions let Defendants NIKOLIS
ROJAS and JONATHON PEREZ know that they could use excessive force with
impunity and that they would never be disciplined. To date, Defendants NIKOLIS
ROJAS and JONATHON PEREZ have not been disciplined and COLA continues to
endorse their actions even after it is known that they have told inconsistent stories
and they shot ANTHONY VARGAS 12 or more times in the back and the back of
the head when he clearly represented no threat.

124. The training that existed for Defendants NIKOLIS ROJAS and JONATHON
PEREZ before the shooting of ANTHONY VARGAS included the training at the
East LA station. This training was by Sgt. Patty Estrada and the Captain, sergeants,
lieutenants, sergeants and supervisors who were transferred after the shooting of
ANTHONY VARGAS who trained NIKOLIS ROJAS and JONATHON PEREZ that
they could use excessive force and shoot those who posed no threat because there

would be no discipline for such excessive force shootings. This training was a

40
PLAINTIFFS’ FIRST AMENDED COMPLAINT FOR DAMAGES

 

 
Case 2

b

Oo Co TW Bw A

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

:19-cv-03279-PSG-AS Document 28 Filed 08/19/19 Page 41 of 42 Page ID #:509

moving force in Defendants NIKOLIS ROJAS’ and JONATHON PEREZ’ excessive
force, unconstitutional shooting of ANTHONY VARGAS on August 12, 2018.
125. Donta Taylor. In addition to the other shootings identified above, in or about
June of 2016, Los Angeles County Sheriff's Deputies shot and killed Donta Taylor.
One of the deputies was Samuel Aldama who was a deputy at the center of
controversy regarding sheriff gang tattoos. Deputy Aldama admitted that he had such
a tattoo that he got two months before he shot Donta Taylor. Donta Taylor was
unarmed when he was shot. In June of 2019, COLA paid $7 Million regarding the
excessive force shooting of Donta Taylor. There was no discipline for this June 2016
incident prior to the shooting of ANTHONY VARGAS.
PRAYER FOR RELIEF

WHEREFORE, Plaintiffs requests entry of judgment in their favor and
against Defendants as follows:

A. For compensatory damages, for wrongful death including damages for

the loss of Decedent’s life-long love, companionship, comfort, care,

assistance, protection, affection, society; moral support; and the

loss of relationship with Decedent, including loss of society, familial

relationship and companionship in an amount according to proof at the time

of trial;

B, For compensatory damages, for Survival for the mental, physical and

emotional pain and suffering of Decedent in an amount according to proof at

the time of trial;

C. For loss of financial support, sustenance and earning capacity in an

amount according to proof at the time of trial;

D. For loss of gifts and benefits in an amount according to proof at the time

of trial;

41
PLAINTIFFS’ FIRST AMENDED COMPLAINT FOR DAMAGES

 

 

 
Case q

oOo SN

Oo

10
1
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

:19-cv-03279-PSG-AS Document 28 Filed 08/19/19 Page 42 of 42 Page ID #:510

E. For punitive damages against the individual defendants in an amount to

be proven at trial;

F, For interest;

G. For reasonable costs of this suit and attorneys! fees, including pursuant to

A2 U.S.C. § 1988;

 

 

 

H. For all other damages allowed under federal and state law and;
I. For such further other relief as the Court may deem just, proper, and
appropriate.
Respectfully Submitted,
Dated: August 19, 2019 GUIZAR, HENDERSON & CARRAZCO
/S/ Humberto Guizar
B
* HUMBERTO GUIZAR
Attorney for Plaintiffs,
LISA VARGAS
DEMAND FOR JURY TRIAL
Plaintiffs hereby demand a trial by jury.
Dated: August 19, 2019 GUIZAR, HENDERSON & CARRAZCO
/S/ Humberto Guizar
B
y HUMBERTO GUIZAR
Attorney for Plaintiffs,
LISA VARGAS
42

 

PLAINTIFFS’ FIRST AMENDED COMPLAINT FOR DAMAGES

 

 
